SUMMARY ORDER

Marc Munson appeals from a judgment of conviction entered September 25, 2008 in the United States District Court for the Southern District of New York (Koeltl, J.). Following a jury trial, Munson was convicted of conspiracy to distribute and to possess with intent to distribute marijuana in violation of 21 U.S.C. §§ 812, 841(a)(1), and 841(b)(1)(A). He was sentenced to 252 months’ imprisonment and five years’ supervised release.
Munson makes four arguments on appeal: (1) that the district court erred by admitting into evidence certain recordings, made by a witness and co-conspirator, without sufficient authentication as required by Rule 901 of the Federal Rules of Evidence; (2) that the district court erred by admitting into evidence an address book, purportedly owned by a co-conspirator, without sufficient authentication as required by Rule 901 of the Federal Rules of Evidence and in violation of Rule 403 of the Federal Rules of Evidence; (3) that the district court erred by denying his motion seeking a new trial on the ground that the jury deliberated for insufficient time to adequately consider the evidence and properly discharge its duties; and (4) that the district court erred by finding, for purposes of § 3C1.1 of the United States Sentencing Guidelines, that he “obstructed or impeded ... the administration of justice.”
We have considered all of Munson’s arguments and find them to be without merit. With respect to the first two issues set out in the previous paragraph, we review for plain error — excepting the address book’s admissibility under Rule 901, which we review for abuse of discretion — and affirm for substantially the reasons stated by the district court in its opinion and order denying Munson’s motion for a new trial. With respect to the third, we review for abuse of discretion, and find none. See United States v. Rebhuhn, 109 F.2d 512, 516 (2d Cir.1940). With respect to the fourth, we find the district court’s factual findings are adequately supported by evidence in the record and therefore not clearly erroneous. See United States v. Friedberg, 558 F.3d 131, 133 (2d Cir.2009).
*487For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.